Exhibit 10.25

 

2013
AMPHENOL MANAGEMENT INCENTIVE PLAN

 

I.                              Purpose

 

The purpose of the Plan is to reward eligible key employees of Amphenol
Corporation and affiliated operations with performance based cash bonus payments
provided certain individual, operating unit and Company goals are achieved. The
Compensation Committee of the Board of Directors has approved the Plan pursuant
to its authority under the 2009 Amphenol Executive Incentive Plan.

 

II.                         Eligibility

 

Key management personnel and target bonuses are as recommended by the CEO.
Generally, participation includes senior management positions, corporate staff
managers, general managers and their designated direct reports. Participation,
target bonuses and bonus payments are as approved by the Compensation Committee.

 

III.                    Plan Components

 

Payments under the Incentive Plan are based primarily on performance against
quantitative measures established at the beginning of each year. In addition,
consideration will be given, when appropriate, to certain qualitative factors as
further discussed below. The quantitative portion of the 2013 Management
Incentive Plan is contingent upon the Company’s achievement and/or each Group’s
achievement, and/or each operating unit’s achievement and/or each individual’s
achievement of performance targets and/or goals. These targets and/or goals
include revenue, operating income, operating cash flow, return on investment,
return on sales, organic growth and contribution to EPS growth. For 2013
quantitative performance criteria are based primarily on sales and income growth
in 2013 over 2012 and actual performance in 2013 as compared to 2013 budget.
Performance based payments pursuant to the 2013 Management Incentive Plan may be
adjusted if unusual and unanticipated market conditions materially impact the
Company’s, a Group’s, an operating unit’s, or an individual’s growth and/or
performance. Qualitative factors considered in establishing performance based
payment pursuant to the 2013 Management Incentive Plan include the following:
balance sheet management including cash flow, new market/new product
positioning, operating unit and group contribution to total Company performance,
other specific individual objectives impacting Company performance, customer
satisfaction, cost reductions and productivity improvement and quality
management.

 

IV.                     Administration

 

·                       Payments are based upon average base salary during the
Plan year (new hires will be prorated accordingly if hired after February 1st of
the plan year).

·                       The maximum allowable payout under the Plan is 2x the
target bonus as applied to average base salary.

·                       To be eligible for the bonus payment, a participant must
be an active employee on the payroll and in good standing as of December 31,
2013. Exceptions must be recommended by the CEO and be approved by the
Compensation Committee.

·                       Payments are made not later than March 15th of the
calendar year immediately following the Plan year. All payments are subject to
the recommendation of the CEO and the approval of the Compensation Committee.

·                       The Compensation Committee will interpret and administer
the Plan in a manner consistent with the 2009 Amphenol Executive Incentive Plan.

·                       The Plan is intended to be exempt from the requirements
of the Section 409A of the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations and other applicable guidance issued thereunder
(“Section 409A”) or if not exempt, to satisfy the requirements of Section 409A,
and the provisions of the Plan shall be construed in a manner consistent
therewith.

 

--------------------------------------------------------------------------------